Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 16/923127
    
        
            
                                
            
        
    

Parent Data16923127, filed 07/08/2020 Claims Priority from Provisional Application 62990513, filed 03/17/2020Claims Priority from Provisional Application 63043821, filed 06/25/2020

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claims 1 and 12 are objected to because of the following informalities: 

In claim 1, the “said candidate query vectors” and said “said query vector” lines 9-11 should be claimed as “said binary candidate vectors” and “said binary query vector.”  The terms were inconsistent.

In claim 12, the “said candidate query vectors” and said “said query vector” lines 6-8 should be claimed as “said binary candidate vectors” and “said binary query vector.”  The terms were inconsistent.
Appropriate correction is required.

Allowable Subject Matter
3.	Claims 1-20 will be allowed when applicant(s) has overcome the claimed objection as set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 1 and 12, cited reference(s) Ehrman and/or Akerib alone or in combination fail to teach or suggest “a storage unit to store said binary query vector and said plurality of candidate vectors; and a processor to perform Tanimoto calculations in terms of Hamming distances, the processor comprising: a Tanimoto to Hamming threshold converter to convert a Tanimoto threshold into a Hamming threshold; a Hamming measurer to measure Hamming distances between said candidate vectors and said query vector; and a Hamming comparator to select candidate vectors whose Hamming distance from said query vector is less than or equal to said Hamming threshold.”
Claims 2-11 and 13-21 are allowed under the same reason as to claims 1 and 12.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154